BARNARD, P. J.
The respondent -has moved to dismiss this appeal on the ground that the same has not been taken in accordance with law, in that no appeal lies from such an order.
The order from which the purported appeal is taken is not an appealable order. (Pen. Code, sec. 1237; People v. Hinshaw, 194 Cal. 1 [227 Pac. 156]; People v. Simmons, 119 Cal. 1 [50 Pac. 844]; People v. Izlar, 8 Cal. App. 600 [97 Pac. 685]; People v. Williams, 8 Cal. App. 595 [97 Pac. 684].)
The appeal is dismissed.
Marks, J., concurred.